EXHIBIT 10.1




DEFINITIVE SHARE EXCHANGE AGREEMENT

This Share Exchange Agreement (“Agreement”), dated as of July 31, 2014 has been
reached between Goldstar North American Mining, Inc., located at 19425 - G,
Liverpool Parkway, Cornelius, NC 28031 (“Seller”), its shareholders, holding the
100 shares which are issued and outstanding, and executing below (“Seller
Parties”), with the number of shares of XFormity Technologies Inc. to be
received by each Seller Party, designated below by their respective signature
space, and XFormity Technologies, Inc., located at 2005 Keats Lane, Highland
Park, IL 60035 (the “Company (the Company, Seller Parties and the Seller, who
are collectively referred to herein as the “Parties.”




RECITALS

WHEREAS, the respective boards of directors and shareholders of each of the
Seller and the Company have agreed to exchange shares of the Company for one
hundred percent (100%) of the outstanding shares of the Seller, held by the
Seller Parties (the “Share Exchange”), upon the terms, and subject to the
conditions, set forth in this Agreement;

WHEREAS, it is intended that, for federal income tax purposes, the Share
Exchange shall qualify as a reorganization under the provisions of Section
368(a)(1)(B) and/or Section 368(a)(1)(C)of the Internal Revenue Code of 1986, as
amended, and the rules and regulations promulgated there under (the “Code”); and

WHEREAS, the Seller Parties, the Seller and the Company desire to make certain
representations, warranties, covenants and agreements in connection with this
Agreement.

NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, and in consideration of the representations, warranties, covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parties agree as follows:

ARTICLE I

DEFINITIONS

I.1

Certain Definitions.  The following terms shall, when used in this Agreement,
have the following meanings:

“Acquisition” means the acquisition of any businesses, assets or property other
than in the ordinary course, whether by way of the purchase of assets or stock,
by the Company acquiring all of the outstanding shares of the Seller pursuant to
this Share Exchange Agreement.

“Affiliate” means, with respect to any Person: (i) any Person directly or
indirectly owning, controlling or holding with power to vote ten percent (10%)
or more of the outstanding voting securities of such other Person (other than
passive or institutional investors); (ii) any Person ten percent (10%) or more
of whose outstanding voting securities are directly or indirectly owned,
controlled or held with power to vote, by such other Person; (iii) any Person





--------------------------------------------------------------------------------

directly or indirectly controlling, controlled by or under common control with
such other Person; and (iv) any officer, director or partner of such other
Person. “Control” for the foregoing purposes shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities or
voting interests, by contract or otherwise.

“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Los Angeles, California, are required or authorized to
be closed.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collateral Documents” mean the Exhibits and any other documents, instruments
and certificates to be executed and delivered by the Parties hereunder or there
under.

“Commission” means the Securities and Exchange Commission or any Regulatory
Authority that succeeds to its functions.

“The Seller Assets” mean all properties, assets, privileges, powers, rights,
interests and claims of every type and description that are owned, leased, held,
used or useful in the Seller Business and in which the Seller has any right,
title or interest or in which the Seller acquires any right, title or interest
on or before the Closing Date, wherever located, whether known or unknown, and
whether or not now or on the Closing Date on the books and records of the
Seller, but excluding any of the foregoing, if any, transferred prior to the
Closing pursuant to this Agreement or any Collateral Documents.  A list of the
Seller Assets is attached hereto as “Schedule A – List of the Seller Assets.”

“the Seller Business” means the leasing and operating of the Seller Assets.




“the Seller Common Stock” means the percentage of ownership and/or shares of the
Seller.

“the Seller Parties” means, as of any particular date, the holders of the Seller
Common Stock on that date.

“Effective Time” means, the moment in time when the shares of the Seller are
exchanged for the shares of the Company.

“Encumbrance” means any material mortgage, pledge, lien, encumbrance, charge,
security interest, security agreement, conditional sale or other title retention
agreement, limitation, option, assessment, restrictive agreement, restriction,
adverse interest, restriction on transfer or exception to or material defect in
title or other ownership interest (including restrictive covenants, leases and
licenses).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations there under.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.





--------------------------------------------------------------------------------

“Legal Requirement” means any statute, ordinance, law, rule, regulation, code,
injunction, judgment, order, decree, ruling, or other requirement enacted,
adopted or applied by any Regulatory Authority, including judicial decisions
applying common law or interpreting any other Legal Requirement.

“Losses” shall mean all damages, awards, judgments, assessments, fines,
sanctions, penalties, charges, costs, expenses, payments, diminutions in value
and other losses, however suffered or characterized, all interest thereon, all
costs and expenses of investigating any claim, lawsuit or arbitration and any
appeal there from, all actual attorneys’, accountants’ investment bankers’ and
expert witness’ fees incurred in connection therewith, whether or not such
claim, lawsuit or arbitration is ultimately defeated and, subject to Section
9.4, all amounts paid incident to any compromise or settlement of any such
claim, lawsuit or arbitration.

“Liability” means any liability or obligation (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any liability for Taxes.

“Material Adverse Effect” means a material adverse effect on (i) the assets,
Liabilities, properties or business of the Parties, (ii) the validity, binding
effect or enforceability of this Agreement or the Collateral Documents or (iii)
the ability of any Party to perform its obligations under this Agreement and the
Collateral Documents; provided, however, that none of the following shall
constitute a Material Adverse Effect on the Company: (i) the filing, initiation
and subsequent prosecution, by or on behalf of shareholders of any Party, of
litigation that challenges or otherwise seeks damages with respect to the Share
Exchange, this Agreement and/or transactions contemplated thereby or hereby,
(ii) occurrences due to a disruption of a Party’s business as a result of the
announcement of the execution of this Agreement or changes caused by the taking
of action required by this Agreement, (iii) general economic conditions, or (iv)
any changes generally affecting the industries in which a Party operates.

“Share Exchange Shares” means the shares of the Seller Common Stock deliverable
by the Seller Parties in exchange for the Company Series A Preferred Stock
pursuant to Section 2.7.

“the Company Business” means the business conducted by the Company.

“the Company Common Stock” means the common shares of the Company.

“the Company Preferred Stock” means Series A Convertible Preferred Stock.

“the Company Securities Filings” means the Company’s Annual Report on Form 10-K
and its quarterly reports on Form 10-Q, and all other reports filed and to be
filed with the Commission prior to the Effective Time.

“Permit” means any license, permit, consent, approval, registration,
authorization, qualification or similar right granted by a Regulatory Authority.





--------------------------------------------------------------------------------

“Permitted Liens” means (i) liens for Taxes not yet due and payable or being
contested in good faith by appropriate proceedings; (ii) rights reserved to any
Regulatory Authority to regulate the affected property; (iii) statutory liens of
banks and rights of set off; (iv) as to leased assets, interests of the lessors
and sublessors thereof and liens affecting the interests of the lessors and
sublessors thereof; (v) inchoate material men’s, mechanics’, workmen’s,
repairmen’s or other like liens arising in the ordinary course of business; (vi)
liens incurred or deposits made in the ordinary course in connection with
workers’ compensation and other types of social security; (vii) licenses of
trademarks or other intellectual property rights granted by the Company or the
Seller, as the case may be, in the ordinary course and not interfering in any
material respect with the ordinary course of the business of the Company or the
Seller, as the case may be; and (viii) as to real property, any encumbrance,
adverse interest, constructive or other trust, claim, attachment, exception to
or defect in title or other ownership interest (including, but not limited to,
reservations, rights of entry, rights of first refusal, possibilities of
reverter, encroachments, easement, rights of way, restrictive covenants, leases,
and licenses) of any kind, which otherwise constitutes an interest in or claim
against property, whether arising pursuant to any Legal Requirement, under any
contract or otherwise, that do not, individually or in the aggregate, materially
and adversely affect or impair the value or use thereof as it is currently being
used in the ordinary course.

“Person” means any natural person, corporation, partnership, trust,
unincorporated organization, association, Limited Liability Company, Regulatory
Authority or other entity.

“Proposed Acquisition” means any of the following transactions (other than the
transactions contemplated by this Agreement): (i) a merger, consolidation,
business combination, recapitalization, liquidation, dissolution or similar
transaction involving the Company pursuant to which the shareholders of the
Company immediately preceding such transaction hold less than fifty percent
(50%) of the aggregate equity interests in the surviving or resulting entity of
such transaction, (ii) a sale or other disposition by the Company of assets
representing in excess of fifty percent (50%) of the aggregate fair market value
of the Company Business immediately prior to such sale or (iii) the acquisition
by any person or group (including by way of a tender offer or an exchange offer
or issuance by the Company), directly or indirectly, of beneficial ownership or
a right to acquire beneficial ownership of shares representing in excess of
fifty percent (50%) of the voting power of the then outstanding shares of
capital stock of the Company.

“Regulatory Authority” means: (i) the United States of America; (ii) any state,
commonwealth, territory or possession of the United States of America and any
political subdivision thereof (including counties, municipalities and the like);
(iii) Canada and any other foreign (as to the United States of America)
sovereign entity and any political subdivision thereof; or (iv) any agency,
authority or instrumentality of any of the foregoing, including any court,
tribunal, department, bureau, commission or board.

“Representative” means any director, officer, employee, agent, consultant,
advisor or other representative of a Person, including legal counsel,
accountants and financial advisors.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations there under.





--------------------------------------------------------------------------------

“Subsidiary” of a specified Person means (a) any Person if securities having
ordinary voting power (at the time in question and without regard to the
happening of any contingency) to elect a majority of the directors, trustees,
managers or other governing body of such Person are held or controlled by the
specified Person or a Subsidiary of the specified Person; (b) any Person in
which the specified Person and its subsidiaries collectively hold a fifty
percent (50%) or greater equity interest; (c) any partnership or similar
organization in which the specified Person or subsidiary of the specified Person
is a general partner; or (d) any Person the management of which is directly or
indirectly controlled by the specified Person and its Subsidiaries through the
exercise of voting power, by contract or otherwise.

“Tax” means any U.S. or non U.S. federal, state, provincial, local or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, intangible property, recording,
occupancy, sales, use, transfer, registration, value added minimum, estimated or
other tax of any kind whatsoever, including any interest, additions to tax,
penalties, fees, deficiencies, assessments, additions or other charges of any
nature with respect thereto, whether disputed or not.

“Tax Return” means any return, declaration, report, claim for refund or credit
or information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Treasury Regulations” means regulations promulgated by the U.S. Treasury
Department under the Code.

ARTICLE II

THE SHARE EXCHANGE

II.1

Share Exchange.  In accordance with and subject to the provisions of this
Agreement and the Texas Corporations Code (“DCC”), at the Effective Time the
Seller shall become a wholly subsidiary of the Company, and the Company shall be
the only shareholder of the Seller. The Seller shall continue in its existence
with one owner, the Company, until the merger, as provided for herein.

(a)

It is hereby agreed that the following paragraphs of Article II shall take place
simultaneously at the Effective Time: Clause 2(a)(2) and (3), 3, 4, 5 and 6.
 Clause 2(a)(1) shall take place immediately upon signing this Agreement and
clause 2(b) at an undetermined time.

II.2

Purchase of Drobny Shares.

(a)

The Seller shall pay one hundred twenty-five thousand US dollars ($125,000) to
Sheldon Drobny, in accordance with the following schedule in consideration of
the 548,258 Preferred Shares held by Mr. Drobny:





--------------------------------------------------------------------------------



1.

USD $25,000 upon signing of this Definitive Share Exchange Agreement;

2.

USD $33,000 due thirty days from completion of the name change and symbol change
are effective;

3.

USD $33,000 due sixty days from the name and symbol change are effective;

4.

USD $34,000 due ninety days from the date of the name and symbol change are
effective,

of which up to $25,000 is designated for legal fees and accounting fees
necessary to enable the Company to become current in its SEC filings.

II.3

Share Exchange Shares; Conversion and Cancellation of Securities, Other
Corporate Actions, and Other Recent Transactions.

The Seller Parties shall exchange all of their shares in the Seller for
99,451,742 of the Company’s Preferred Shares (the other 548,258 Preferred Shares
of which were acquired by the Seller, from Sheldon Drobny, are to be distributed
by the Seller to the Seller Parties, pro rata), designated as voting and
convertible, both voting and convertible at a ratio of 139.5 shares of Common
Stock for every share of Preferred Stock (the “Share Exchange Shares”), the one
hundred million (100,000,000) convert into forty-six million five hundred
thousand (46,500,000) shares of the Company Common Stock post-reverse split
(one-for-300), thirteen billion nine hundred fifty million (13,950,000,000),
calculated pre-reverse split. The number of Preferred Shares to be issued to
each Seller Party, is set forth below, representing all one hundred million
(100,000,000) Preferred Shares:




 

                   Corrected/adjusted

 

 

Post 300 to 1 split

 

 

Common share

100,000,000

 

Equivalency

Preferred shares

John Hansel Esq.

   500,000

1,075,269

Craig Parkinson

2,000,000

4,301,075

Joseph Bonocore

240,000

516,129

Mike Jones

4,200

9,032

Richard Ziminski

1,500,000

3,225,806

Mike Showers

1,400,000

3,010,753

Matthew Hay

5,000,000

10,752,688

Spencer Showers

400,000

860,215

Owen Meals

175,000

376,344

Gold Miner's Ventures,

Inc.

35,280,800

75,872,688

 

46,500,000

100,000,000








--------------------------------------------------------------------------------




It is hereby agreed that upon closing, or shortly thereafter, the Company shall
have no Preferred Stock outstanding, and shall be cancelled and retired; the
Company will have 62,185,272 shares of Common Stock issued and outstanding. The
62,185,272 shares of outstanding Common Stock shall consist of the 55,581,553
presently outstanding, reduced by a 1-for-300 reverse split, taking the issued
and outstanding down to 185,272, increased by the issuance of 15,500,000 shares
of common, among 8 persons, 2,500,000 to Adobe International, Inc., 2,700,000 to
Topspot Holdings, Inc., 2,600,000 to Lanham & Lanham, LLC, 2,250,000 to Zodiac
Investments, LLC, 2,450,000 to Midway International, LLC, and 2,500,000 to Elite
International Partners, Inc., and the 500,000 share balance, would be issued
250,000 shares to Securities Counselors, Inc. (SCI) for the balance due for its
unpaid legal services and 250,000 shares to Shelly Drobny for the balance due
for his unpaid professional services. These shares are being issued to such
parties as a consequence of the fact that SCI has sold 98.361% of its claim,
collectively, to: Adobe International, Inc., Topspot Holdings, Inc., Lanham &
Lanham, LLC, Zodiac Investments, LLC, Midway International, LLC, Elite
International Partners, Inc. (the “Purchasers”) at a discount, collectively for
$25,000, SCI retaining its right to receive 250,000 shares of XFormity Common
Stock (represented by the balance, or the unsold portion of its claim), which
right has been assigned by SCI to Ryan D Goulding, CPA, SCI’s Assignee. Mr.
Drobny also agreed to accept in satisfaction of his $97,500 claim for services
to or on behalf of XFormity for 250,000 shares of XFormity Common Stock and
548,258 shares of Preferred Stock), which Preferred Stock is being acquired
hereby, by the Seller.




At the closing, or shortly thereafter, the Seller shall merge into and become
the Company, after which the Seller shall cease to exist, and each certificate
formerly representing any issued or paid in respect thereof.

(a)

Fractional Shares.  No certificates or scrip evidencing fractional shares of the
Seller Stock shall be issued in exchange for the Company Common Stock.  All
fractional share amounts shall be rounded up to the nearest whole share.

(b)

Reverse Split.

It is hereby agreed that given the intent of the Seller to do a 1 for 300 split,
when the Seller is able, given the legal requirements and impediments associated
therewith, that in the event of a reverse stock split by XFormity, within (1)
year from the court order permitting the issuance of such settlement shares,
each of Adobe International, Inc., Topspot Holdings, Inc., Lanham & Lanham, LLC,
Zodiac Investments, LLC, Midway International, LLC, Elite International
Partners, Inc., SCI, its Assignee, Ryan Goulding, or Sheldon Drobny, shall be
protected against the reverse split such that each shall be entitled to
additional shares to replace the unsold shares lost as a consequence of the
reverse stock split.

(c)

When the Seller is able, given the legal requirements and impediments associated
therewith, the Seller will make the appropriate filing with FINRA to do a
1-for-300 reverse stock split and change the name of the company, both with
FINRA and with the Secretary of State of the State of Colorado to effect a
change of name to “Goldstar North American Mining, Inc.”

II.4

Surrender of Company Certificates.





--------------------------------------------------------------------------------



(a)

Exchange Procedures.  Promptly after the Effective Time, the Seller or its
appointed designee shall mail to each holder of a certificate or certificates of
its Common Stock (“Company Certificates”) whose shares are exchanged for the
Share Exchange Shares, (i) a letter of transmittal (which shall specify that
delivery shall be effected, and risk of loss and title to the Company
Certificates shall pass to the Seller, only upon delivery of the Company
Certificates to the Seller and which shall be in such form and have such other
provisions as the Seller may reasonably specify) and (ii) instructions for use
in effecting the surrender of the Seller Certificates in exchange for the Share
Exchange Shares. Upon surrender of the Seller Certificates for cancellation to
the Company, together with such letter of transmittal, duly completed and
validly executed in accordance with the instructions thereto, the holders of
such the Seller Certificates shall be entitled to receive the Share Exchange
Shares in exchange therefore and the Seller Certificates so surrendered shall
forthwith be canceled.  Notwithstanding the foregoing, if any the Seller
Certificate is lost, stolen, destroyed or mutilated, such holder shall provide
evidence reasonably satisfactory to the Seller as to such loss, theft,
destruction or mutilation and an affidavit in form and substance satisfactory to
the Seller, and, thereupon, such holder shall be entitled to receive the Share
Exchange Shares in exchange therefore and the Company Certificates so
surrendered shall forthwith be canceled.

II.5

Stock Transfer Books.  At the Effective Time, the stock transfer books of the
Seller shall be closed, and there shall be no further registration of transfers
of shares of the Seller Common Stock thereafter on the records of the Company.

II.6

Restriction on Transfer.  The Share Exchange Shares may not be sold,
transferred, or otherwise disposed of without registration under the Act or an
exemption therefrom, and that in the absence of an effective registration
statement covering the Share Exchange Shares or any available exemption from
registration under the Act, the Share Exchange Shares must be held indefinitely.
 The Seller Parties are aware that the Share Exchange Shares may not be sold
pursuant to Rule 144 promulgated under the Act unless all of the conditions of
that Rule are met.  Among the conditions for use of Rule 144 may be the
availability of current information to the public about the Surviving Company.

II.7

Restrictive Legend.  All certificates representing the Share Exchange Shares
shall contain the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE, ARE SUBJECT TO THE TERMS OF A
SHARE EXCHANGE AGREEMET DATED AS OF JULY __, 2014, BETWEEN GOLDSTAR NORTH
AMERICAN MINING, INC. AND XFORMITY TECHNOLOGIES, INC., A COPY OF WHICH IS ON
FILE IN THE PRINCIPAL OFFICE OF THE ISSUER. FURTHER, THE SECURITIES REPRESENTED
BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF
WITHOUT REGISTRATION UNDER THE ACT OR AN EXEMPTION THEREFROM.”

Closing.  The closing of the transactions contemplated by this Agreement and the
Collateral Documents (the “Closing”) shall take place at the offices of Randall
J. Lanham, Esq., Lanham & Lanham, LLC, located at 28562 Oso Parkway, Unit D,
Rancho Santa Margarita, CA 92588, or at





--------------------------------------------------------------------------------

such other location as the parties may agree at 11:00 a.m., Pacific Time on the
agreed date, which, shall be within sixty (60) days of the signing hereof (the
“Closing Date”).




ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Seller that the statements contained
in this ARTICLE III are correct and complete as of the date of this Agreement
and, except as provided in Section 7.1, will be correct and complete as of the
Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this ARTICLE III, except
in the case of representations and warranties stated to be made as of the date
of this Agreement or as of another date and except for changes contemplated or
permitted by this Agreement).

III.1

Organization and Qualification.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of organization.  The Company has all requisite power and authority
to own, lease and use its assets as they are currently owned, leased and used
and to conduct its business as it is currently conducted.  The Company is duly
qualified or licensed to do business in and is in good standing in each
jurisdiction in which the character of the properties owned, leased or used by
it or the nature of the activities conducted by it make such qualification
necessary, except any such jurisdiction where the failure to be so qualified or
licensed would not have a Material Adverse Effect on the Company or a material
adverse effect on the validity, binding effect or enforceability of this
Agreement or the Collateral Documents or the ability of the Company to perform
its obligations under this Agreement or any of the Collateral Documents.

III.2

Capitalization.

(a)

The authorized capital stock and other ownership interests of the Company
consist of one hundred twenty-five million (125,000,000) shares of Common Stock,
of which 55,581,553 shares were issued and outstanding as of March 31, 2014, and
one hundred million (100,000,000) shares of Preferred Stock, 548,258 of which
are outstanding, held by Sheldon Drobny.  All of the outstanding the Company
Common and Preferred Stock have been duly authorized and are validly issued,
fully paid and nonassessable.

(b)

Other than what has been described herein or in the Company’s SEC Documents,
there are no outstanding or authorized options, warrants, purchase rights,
preemptive rights or other contracts or commitments that could require the
Company to issue, sell, or otherwise cause to become outstanding any of its
capital stock or other ownership interests (collectively “Options”).

(c)

All of the issued and outstanding shares of the Company Common Stock have been
duly authorized and are validly issued and outstanding, fully paid and
nonassessable and have been issued in compliance with applicable securities laws
and other applicable Legal Requirements or transfer restrictions under
applicable securities laws.





--------------------------------------------------------------------------------



III.3

Authority and Validity.  The Company has all requisite corporate power to
execute and deliver, to perform its obligations under, and to consummate the
transactions contemplated by, this Agreement (subject to the approval of the
Company Shareholders as contemplated herein and subject to the receipt of any
necessary consents, approvals, authorizations or other matters referred to
herein).  The execution and delivery by the Company of, the performance by the
Company of its obligations under, and the consummation by the Company of the
transactions contemplated by, this Agreement have been duly authorized by all
requisite action of the Company (subject to the approval of the Company
Shareholders as contemplated herein).  This Agreement has been duly executed and
delivered by the Company and (assuming due execution and delivery by the Seller
Parties and approval by the Company Shareholders) is the legal, valid, and
binding obligation of the Company, enforceable against it in accordance with its
terms, except that such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to enforcement of creditors’ rights generally and (ii) general
equitable principles.  Upon the execution and delivery of the Collateral
Documents by each Person (other than by the Seller Parties) that is required by
this Agreement to execute, or that does execute, this Agreement or any of the
Collateral Documents, and assuming due execution and delivery thereof by the
Seller Parties, the Collateral Documents will be the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except that such enforcement may be subject to (i)
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally and (ii)
general equitable principles.

III.4

No Breach or Violation.  Subject to obtaining the consents, approvals,
authorizations, and orders of and making the registrations or filings with or
giving notices to Regulatory Authorities and Persons identified herein, the
execution, delivery and performance by the Company of this Agreement and the
Collateral Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby in accordance with the terms and
conditions hereof and thereof, do not and will not conflict with, constitute a
violation or breach of, constitute a default or give rise to any right of
termination or acceleration of any right or obligation of the Company under, or
result in the creation or imposition of any Encumbrance upon the Company, the
Company Assets, the Company Business or the Company Common Stock by reason of
the terms of (i) the articles of incorporation, by laws or other charter or
organizational document of the Company or any Subsidiary of the Company, (ii)
any material contract, agreement, lease, indenture or other instrument to which
the Company is a party or by or to which the Company, or the Assets may be bound
or subject and a violation of which would result in a Material Adverse Effect on
the Company, (iii) any order, judgment, injunction, award or decree of any
arbitrator or Regulatory Authority or any statute, law, rule or regulation
applicable to the Company or (iv) any Permit of the Company, which in the case
of (ii), (iii) or (iv) above would have a Material Adverse Effect on the Company
or a material adverse effect on the validity, binding effect or enforceability
of this Agreement or the Collateral Documents or the ability of the Company to
perform its obligations under this Agreement or any of the Collateral Documents.

III.5

Consents and Approvals.  Except for requirements described in Schedule 3.5, no
consent, approval, authorization or order of, registration or filing with, or
notice to, any Regulatory Authority or any other Person is necessary to be
obtained, made or given by the





--------------------------------------------------------------------------------

Company in connection with the execution, delivery and performance by the
Company of this Agreement or any Collateral Document or for the consummation by
the Company of the transactions contemplated hereby or thereby, except to the
extent the failure to obtain any such consent, approval, authorization or order
or to make any such registration or filing would not have a Material Adverse
Effect on the Company or a material adverse effect on the validity, binding
effect or enforceability of this Agreement or the Collateral Documents or the
ability of the Company to perform its obligations under this Agreement or any of
the Collateral Documents.

III.6

Intellectual Property. The Seller warrants that it has good title to or the
right to use all material company intellectual property rights and all material
inventions, processes, designs, formulae, trade secrets and know how necessary
for the operation of the Company Business without the payment of any royalty or
similar payment, as described in the “Goldstar North American Mining, Inc.,
Executive Summary” attached hereto as Exhibit A.

III.7

Compliance with Legal Requirements.  The Company has operated its Business in
compliance with all Legal Requirements applicable to the Company except to the
extent the failure to operate in compliance with all material Legal Requirements
would not have a Material Adverse Effect on the Company or Material Adverse
Effect on the validity, binding effect or enforceability of this Agreement or
the Collateral Documents.  

III.8

Litigation.  There are no outstanding judgments or orders against or otherwise
affecting or related to the Company, the Company Business or the Company Assets
and there is no action, suit, complaint, proceeding or investigation, judicial,
administrative or otherwise, that is pending or, to the Company’s knowledge,
threatened that, if adversely determined, would have a Material Adverse Effect
on the Company or a material adverse effect on the validity, binding effect or
enforceability of this Agreement or the Collateral Documents, except as noted in
the audited Company Financial Statements or documented by the Company to the
Seller.

III.9

Taxes.  The Company has duly and timely filed in proper form all Tax Returns for
all Taxes required to be filed with the appropriate Regulatory Authority, and
has paid all taxes required to be paid in respect thereof except where such
failure would not have a Material Adverse Effect on the Company, except where,
if not filed or paid, the exception(s) have been documented by the Company to
the Seller.

III.10

Books and Records.  The books and records of the Company accurately and fairly
represent the Company Business and its results of operations in all material
respects.

III.11

Brokers or Finders.  All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by the Company and/or its
Affiliates/Representatives in connection with the transactions contemplated by
this Agreement, neither the Company, nor any of its Affiliates/Representatives
have incurred any obligation to pay any brokerage or finder’s fee or other
commission in connection with the transaction contemplated by this Agreement.

III.12

Disclosure.  No representation or warranty of the Company in this Agreement or
in the Collateral Documents and no statement in any certificate furnished or to
be furnished by





--------------------------------------------------------------------------------

the Company pursuant to this Agreement contained, contains or will contain on
the date such agreement or certificate was or is delivered, or on the Closing
Date, any untrue statement of a material fact, or omitted, omits or will omit on
such date to state any material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading.

III.13

No Undisclosed Liabilities.  The Company is not subject to any material
liability (including unasserted claims), absolute or contingent, which is not
shown or which is in excess of amounts shown or reserved for in the balance
sheet as of June 30, 2014 other than liabilities of the same nature as those set
forth in the Company Financial Statements and reasonably incurred in the
ordinary course of its business after June 30, 2014.

III.14

Absence of Certain Changes.

Since June 30, 2014, the Company has not: (a) suffered any material adverse
change in its financial condition, assets, liabilities or business; (b)
contracted for or paid any capital expenditures; (c) incurred any indebtedness
or borrowed money, issued or sold any debt or equity securities, declared any
dividends or discharged or incurred any liabilities or obligations except in the
ordinary course of business as heretofore conducted; (d) mortgaged, pledged or
subjected to any lien, lease, security interest or other charge or encumbrance
any of its properties or assets; (e) paid any material amount on any
indebtedness prior to the due date, forgiven or cancelled any material amount on
any indebtedness prior to the due date, forgiven or cancelled any material debts
or claims or released or waived any material rights or claims; (f) suffered any
damage or destruction to or loss of any assets (whether or not covered by
insurance); (g) acquired or disposed of any assets or incurred any liabilities
or obligations; (h) made any payments to its affiliates or associates or loaned
any money to any person or entity; (i) formed or acquired or disposed of any
interest in any corporation, partnership, limited liability company, joint
venture or other entity; (j) entered into any employment, compensation,
consulting or collective bargaining agreement or any other agreement of any kind
or nature with any person. Or group, or modified or amended in any respect the
terms of any such existing agreement; (k) entered into any other commitment or
transaction or experience any other event that relates to or affect in any way
this Agreement or to the transactions contemplated hereby, or that has affected,
or may adversely affect the Company’s business, operations, assets, liabilities
or financial condition; or (1) amended its Articles of Organization or By-laws,
except as otherwise contemplated herein.

III.15

Contracts.  A true and complete list of all contracts, agreements, leases,
commitments or other understandings or arrangements, written or oral, express or
implied, to which the Company is a party or by which it or any of its property
is bound or affected requiring payments to or from, or incurring of liabilities
by, the Company in excess of $100,000 (the “Contracts”). The Company has
complied with and performed, in all material respects, all of its obligations
required to be performed under and is not in default with respect to any of the
Contracts, as of the date hereof, nor bas any event occurred which has not been
cured which, with or without the giving of notice, lapse of time, or both, would
constitute a default in any respect there under. To the best knowledge of the
Company, no other party has failed to comply with or perform, in all material
respects, any of its obligations required to be performed under or is in
material default with respect to any such Contracts, as of the date hereof, nor
has any event occurred which, with or without the giving of notice, lapse of
time or both, would constitute a material default in any respect by such party
there under. The Company knows of and has no





--------------------------------------------------------------------------------

reason to believe that there are any facts or circumstances which would make a
material default by any party to any contract or obligation likely to occur
subsequent to the date hereof.

III.16

Permits and Licenses. The Company has all certificates of occupancy, rights,
permits, certificates, licenses, franchises, approvals and other authorizations
as are reasonably necessary to conduct its business and to own, lease, use,
operate and occupy its assets, at the places and in the manner now conducted and
operated, except those the absence of which would not materially adversely
affect its business. The Company has not received any written or oral notice or
claim pertaining to the failure to obtain any material permit, certificate,
license, approval or other authorization required by any federal, state or local
agency or other regulatory body, the failure of which to obtain would materially
and adversely affect its business.

III.17

Assets Necessary to Business. The Seller owns or leases all properties and
assets, real, personal, and mixed, tangible and intangible, and is a party to
all licenses, permits and other agreements necessary to permit it to carry on
its business as presently conducted.

III.18

Labor Agreements and Labor Relations.  The Company has no collective bargaining
or union contracts or agreements. The Company is in compliance with all
applicable laws respecting employment and employment practices, terms and
conditions of employment and wages and hours, and is not engaged in any unfair
labor practices; there are no charges of discrimination or unfair labor practice
charges” or complaints against the Company pending or threatened before any
governmental or regulatory agency or authority; and, there is no labor strike,
dispute, slowdown or stoppage actually pending or threatened against or
affecting the Company.

III.19

Employment Arrangements.  The Company has no employment or consulting agreements
or arrangements, written or oral, which are not terminable at the will of the
Company, or any pension, profit-sharing, option, other incentive plan, or any
other type of employment benefit plan as defined in ERISA or otherwise, or any
obligation to or customary arrangement with employees for bonuses, incentive
compensation, vacations, severance pay, insurance or other benefits. No employee
of the Company is in violation of any employment agreement or restrictive
covenant.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLER AND SELLER PARTIES

Each of the Seller Parties, jointly and severally, represents and warrants to
the Company that the statements contained in this ARTICLE IV are correct and
complete as of the date of this Agreement and, except as provided in Section
8.1, will be correct and complete as of the Closing Date (as though made then
and as though the Closing Date were substituted for the date of this Agreement
throughout this ARTICLE IV, except in the case of representations and warranties
stated to be made as of the date of this Agreement or as of another date and
except for changes contemplated or permitted by the Agreement).

IV.1

Organization and Qualification.  The Seller has all requisite power and
authority to own, lease and use its assets as they are currently owned, leased
and used and to conduct its business as it is currently conducted. The Seller is
duly qualified or licensed to do business in





--------------------------------------------------------------------------------

and are each in good standing in each jurisdiction in which the character of the
properties owned, leased or used by it or the nature of the activities conducted
by it makes such qualification necessary, except any such jurisdiction where the
failure to be so qualified or licensed and in good standing would not have a
Material Adverse Effect on the Seller or a Material Adverse Effect on the
validity, binding effect or enforceability of this Agreement or the Collateral
Documents or the ability of the Company or the Seller to perform its obligations
under this Agreement or any of the Collateral Documents.

IV.2

Capitalization.

(a)

The authorized capital stock of the Seller consists of 100 Shares of Common
Stock and zero shares of Preferred Stock.  All 100 Shares of Common Stock are
issued and outstanding, held by the Seller Parties, and have been duly
authorized, validly issued and outstanding and fully paid and non-assessable,
which shares are exchanged hereby, as above provided.

(b)

Schedule 4.2(b) lists all outstanding or authorized options, warrants, purchase
rights, preemptive rights or other contracts or commitments that could require
the Seller or any of its Subsidiaries to issue, sell, or otherwise cause to
become outstanding any of its capital stock or other ownership interests.  

(c)

All of the issued and outstanding shares of the Seller Capital Stock have been
duly authorized and are validly issued and outstanding, fully paid and
nonassessable (with respect to Subsidiaries that are corporations) and have been
issued in compliance with applicable securities laws and other applicable Legal
Requirements.

IV.3

Authority and Validity.  Each the Seller Party has all requisite power to
execute and deliver, to perform its obligations under, and to consummate the
transactions contemplated by, this Agreement and the Collateral Documents.  The
execution and delivery by each the Seller Party of the performance by each the
Seller Party of its obligations under, and the consummation by each the Seller
Party of the transactions contemplated by, this Agreement and the Collateral
Documents have been duly authorized by all requisite action of each the Seller
Party. This Agreement has been duly executed and delivered by each of the Seller
Parties and (assuming due execution and delivery by the Company) is the legal,
valid and binding obligation of each the Seller Party, enforceable in accordance
with its terms except that such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to enforcement of creditors’ rights generally and (ii) general
equitable principles.  Upon the execution and delivery by each of the Seller
Parties of the Collateral Documents to which each of them is a party, and
assuming due execution and delivery thereof by the other parties thereto, the
Collateral Documents will be the legal, valid and binding obligations of each
such Person, as the case may be, enforceable against each of them in accordance
with their respective terms except that such enforcement may be subject to (i)
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally and (ii)
general equitable principles.

IV.4

No Breach or Violation.  Subject to obtaining the consents, approvals,
authorizations, and orders of and making the registrations or filings with or
giving notices to





--------------------------------------------------------------------------------

Regulatory Authorities and Persons identified herein, the execution, delivery
and performance by the Seller Parties of this Agreement and the Collateral
Documents to which each is a party and the consummation of the transactions
contemplated hereby and thereby in accordance with the terms and conditions
hereof and thereof, do not and will not conflict with, constitute a violation or
breach of, constitute a default or give rise to any right of termination or
acceleration of any right or obligation of any the Seller Party under, or result
in the creation or imposition of any Encumbrance upon the property of any the
Seller Party by reason of the terms of (i) the articles of incorporation, by
laws or other charter or organizational document of any the Seller Party, (ii)
any contract, agreement, lease, indenture or other instrument to which any the
Seller Party is a party or by or to which any the Seller Party or its property
may be bound or subject and a violation of which would result in a Material
Adverse Effect on the Seller taken as a whole, (iii) any order, judgment,
injunction, award or decree of any arbitrator or Regulatory Authority or any
statute, law, rule or regulation applicable to any the Seller Party or (iv) any
Permit of the Seller or subsidiary, which in the case of (ii), (iii) or (iv)
above would have a Material Adverse Effect on the Seller or a material adverse
effect on the validity, binding effect or enforceability of this Agreement or
the Collateral Documents or the ability of any the Seller Party to perform its
obligations hereunder or there under.

IV.5

Consents and Approvals.  Except for requirements under applicable United States
or state securities laws, no consent, approval, authorization or order of,
registration or filing with, or notice to, any Regulatory Authority or any other
Person is necessary to be obtained, made or given by any the Seller Party in
connection with the execution, delivery and performance by them of this
Agreement or any Collateral Documents or for the consummation by them of the
transactions contemplated hereby or thereby, except to the extent the failure to
obtain such consent, approval, authorization or order or to make such
registration or filings or to give such notice would not have a Material Adverse
Effect on the Seller or a material adverse effect on the validity, binding
effect or enforceability of this Agreement or the Collateral Documents or the
ability of the Company or the Seller to perform its obligations under this
Agreement or any of the Collateral Documents.

IV.6

Compliance with Legal Requirements.  The Seller Business has operated in
compliance with all material Legal Requirements including, without limitation,
the Exchange Act and the Securities Act applicable to the Seller, except to the
extent the failure to operate in compliance with all material Legal
Requirements, would not have a Material Adverse Effect on the Seller or a
Material Adverse Effect on the validity, binding effect or enforceability of
this Agreement or the Collateral Documents.

IV.7

Litigation.  There are no outstanding judgments or orders against or otherwise
affecting or related to the Seller, or their business or assets; and there is no
action, suit, complaint, proceeding or investigation, judicial, administrative
or otherwise, that is pending or, to the best knowledge of the Seller,
threatened that, that has not been disclosed and if adversely determined, would
have a material adverse effect on the validity, binding effect or enforceability
of this Agreement or the Collateral Documents.

IV.8

Ordinary Course.  Since the date of the balance sheet included in the most
recent the Seller Securities Filings filed through the date hereof, there has
not been any occurrence,





--------------------------------------------------------------------------------

event, incident, action, failure to act or transaction involving the Seller,
which is reasonably likely, individually or in the aggregate, to have a Material
Adverse Effect on the Seller.

IV.9

Assets and Liabilities.  As of the date of this Agreement, neither the Seller
nor any of its Subsidiaries has any Assets or Liability, except for the (i)
Liabilities disclosed in the balance sheet disclosed to the Company through the
date hereof and (ii) the mining claims and intellectual property described in
the “Goldstar North American Mining, Inc., Executive Summary” attached hereto as
Exhibit A.

IV.10

Taxes.  The Seller and each of its Subsidiaries, has duly and timely filed in
proper form all Tax Returns for all Taxes required to be filed with the
appropriate Governmental Authority, except where such failure to file would not
have a Material Adverse Effect on the Seller.  

IV.11

Books and Records.  The books and records of the Seller and its Subsidiaries
accurately and fairly represent the Seller Business and its results of
operations in all material respects.  All accounts receivable and inventory of
the Seller Business are reflected properly on such books and records in all
material respects.

IV.12

Financial and Other Information.

(a)

Two years of audited historical financial statements of the Seller and all
subsidiaries will be prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered thereby (except as may be indicated in the
notes thereto), and present fairly the financial condition of the Seller and its
results of operations as of the dates and for the periods indicated, subject in
the case of the unaudited financial statements only to normal year-end
adjustments (none of which will be material in amount) and the omission of
footnotes.

(b)

To the knowledge of current management, the Seller’s financials do not contain
(directly or by incorporation by reference) any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein (or incorporated therein by reference), in light
of the circumstances under which they were or will be made, not misleading.

IV.13

Brokers or Finders. All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by the Seller and/or its
Affiliates/Representatives in connection with the transactions contemplated by
this Agreement, neither the Seller, nor any of its Affiliates/Representatives
have incurred any obligation to pay any brokerage or finder’s fee or other
commission in connection with the transaction contemplated by this Agreement.

IV.14

Disclosure.  No representation or warranty of the Seller in this Agreement or in
the Collateral Documents and no statement in any certificate furnished or to be
furnished by the Seller pursuant to this Agreement contained, contains or will
contain on the date such agreement or certificate was or is delivered, or on the
Closing Date, any untrue statement of a material fact, or omitted, omits or will
omit on such date to state any material fact necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading.





--------------------------------------------------------------------------------



IV.15

Filings.  The Seller has or will make all of the filings required by the
Securities Act of 1933, as amended, and the Exchange Act of 1934, as amended,
required to be made and no such filing contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
made, not misleading.

IV.16

Conduct of Business.  Prior to the Closing Date, the Seller shall conduct its
business in the normal course, and shall not sell, pledge, or assign any assets,
without the prior written approval of the Company, except in the regular course
of business. Except as otherwise provided herein, the Seller shall not amend its
Articles of Incorporation or By-Laws, declare dividends, redeem or sell stock or
other securities, acquire or dispose of fixed assets, change employment terms,
enter into any material or long-term contract, guarantee obligations of any
third party, settle or discharge any material balance sheet receivable for less
than its stated amount, pay more on any liability than its stated amount or
enter into any other transaction other than in the regular course of business.

ARTICLE V

COVENANTS OF THE COMPANY

Between the date of this Agreement and the Closing Date:

V.1

Additional Information.  The Company shall provide to the Seller and its
Representatives such financial, operating and other documents, data and
information relating to the Company, the Company Business and the Company Assets
and Liabilities of the Company, as the Seller or its Representatives may
reasonably request.  In addition, the Company shall take all action necessary to
enable the Seller and its Representatives to review, inspect and audit the
Company Assets, the Company Business and Liabilities of the Company and discuss
them with the Company’s officers, employees, independent accountants, customers,
licensees, and counsel.  Notwithstanding any investigation that the Seller may
conduct of the Company, the Company Business, the Company Assets and the
Liabilities of the Company, the Seller may fully rely on the Company’s
warranties, covenants and indemnities set forth in this Agreement.  

V.2

Consents and Approvals.  As soon as practicable after execution of this
Agreement, the Company shall use commercially reasonable efforts to obtain any
necessary consent, approval, authorization or order of, make any registration or
filing with or give any notice to, any Regulatory Authority or Person as is
required to be obtained, made or given by the Company to consummate the
transactions contemplated by this Agreement and the Collateral Documents.  

V.3

Non-circumvention.  It is understood that in connection with the transactions
contemplated hereby, the Seller has been and will be seeking to find investors
willing to provide loans and/or capital investments to finance business plans.
 In connection therewith, the Company will not, and it will cause its directors,
officers, employees, agents and representatives not to attempt, directly or
indirectly, (i) to contact any party introduced to it by the Seller, or (ii)
deal with, or otherwise become involved in any transaction with any party which
has been introduced to it by the Seller, without the express written permission
of the introducing party and without having entered into a commission agreement
with the introducing party.  Any violation





--------------------------------------------------------------------------------

of the covenant shall be deemed an attempt to circumvent the Seller, and the
party so violating this covenant shall be liable for damages in favor of the
circumvented party.

V.4

No Solicitations.  From and after the date of this Agreement until the Effective
Time or termination of this Agreement pursuant to ARTICLE X, the Company will
not nor will it authorize or permit any of its officers, directors, affiliates
or employees or any investment banker, attorney or other advisor or
representative retained by it, directly or indirectly, (i) solicit or initiate
the making, submission or announcement of any other acquisition proposal, (ii)
participate in any discussions or negotiations regarding, or furnish to any
person any non-public information with respect to any other acquisition
proposal, (iii) engage in discussions with any Person with respect to any other
acquisition proposal, except as to the existence of these provisions, (iv)
approve, endorse or recommend any other acquisition proposal or (v) enter into
any letter of intent or similar document or any contract agreement or commitment
contemplating or otherwise relating to any other acquisition proposal.

V.5

Notification of Adverse Change.  The Company shall promptly notify the Seller of
any material adverse change in the condition (financial or otherwise) of the
Company.

V.6

Notification of Certain Matters.  The Company shall promptly notify the Seller
of any fact, event, circumstance or action known to it that is reasonably likely
to cause the Company to be unable to perform any of its covenants contained
herein or any condition precedent in ARTICLE VII not to be satisfied, or that,
if known on the date of this Agreement, would have been required to be disclosed
to the Seller pursuant to this Agreement or the existence or occurrence of which
would cause any of the Company’s representations or warranties under this
Agreement not to be correct and/or complete.  The Company shall give prompt
written notice to the Seller of any adverse development causing a breach of any
of the representations and warranties in ARTICLE III as of the date made.

V.7

The Company Disclosure Schedule.  The Company shall, from time to time prior to
Closing, supplement the Company Disclosure Statement with additional information
that, if existing or known to it on the date of delivery to the Seller, would
have been required to be included therein.  For purposes of determining the
satisfaction of any of the conditions to the obligations of the Seller in
ARTICLE VII, the Company Disclosure Statement shall be deemed to include only
(a) the information contained therein on the date of this Agreement and (b)
information added to the Company Disclosure Statement by written supplements
delivered prior to Closing by the Company that (i) are accepted in writing by
the Seller, or (ii) reflect actions taken or events occurring after the date
hereof prior to Closing.  

V.8

State Statutes.  The Company and its Board of Directors shall, if any state
takeover statute or similar law is or becomes applicable to the Share Exchange,
this Agreement or any of the transactions contemplated by this Agreement, use
all reasonable efforts to ensure that the Share Exchange and the other
transactions contemplated by this Agreement may be consummated as promptly as
practicable on the terms contemplated by this Agreement and otherwise to
minimize the effect of such statute or regulation on the Share Exchange, this
Agreement and the transactions contemplated hereby.





--------------------------------------------------------------------------------



V.9

Conduct of Business.  Prior to the Closing Date, the Company shall conduct its
business in the normal course, and shall not sell, pledge, or assign any assets,
without the prior written approval of the Seller, except in the regular course
of business.  Except as otherwise provided herein, the Company shall not amend
its Articles of Incorporation or Bylaws, declare dividends, redeem or sell stock
or other securities, acquire or dispose of fixed assets, change employment
terms, enter into any material or long-term contract, guarantee obligations of
any third party, settle or discharge any material balance sheet receivable for
less than its stated amount, pay more on any liability than its stated amount,
or enter into any other transaction other than in the regular course of
business.

V.10

Securities Filings.  The Company will timely file all reports and other
documents relating to the operation of the Company required to be filed with the
Securities and Exchange Commission, which reports and other documents do not and
will not contain any misstatement of a material fact, and do not and will not
omit any material fact necessary to make the statements therein not misleading.

V.11

Election to the Company’s Board of Directors.  At the Effective Time of the
Share Exchange, the Company shall take all steps necessary so that there will be
a one (1) continuing director (the “the Company Director”) and the remaining
directors shall be designated by the Seller.

ARTICLE VI

COVENANTS OF THE SELLER

Between the date of this Agreement and the Closing Date,

VI.1

Additional Information.  The Seller shall provide to the Company and its
Representatives such financial, operating and other documents, data and
information relating to the Seller, the Seller Business and the Seller Assets
and the Liabilities of the Seller and its Subsidiaries, as the Company or its
Representatives may reasonably request.  In addition, the Company shall take all
action necessary to enable the Company and its Representatives to review and
inspect the Seller Assets, the Seller Business and the Liabilities of the Seller
and discuss them with the Company’s officers, employees, independent accountants
and counsel.  Notwithstanding any investigation that the Company may conduct of
the Seller, the Seller Business, the Seller Assets and the Liabilities of the
Seller, the Company may fully rely on the Seller’s warranties, covenants and
indemnities set forth in this Agreement.  

VI.2

No Solicitations.  From and after the date of this Agreement until the Effective
Time or termination of this Agreement pursuant to ARTICLE X, the Seller will not
nor will it authorize or permit any of its officers, directors, affiliates or
employees or any investment banker, attorney or other advisor or representative
retained by it, directly or indirectly, (i) solicit or initiate the making,
submission or announcement of any other acquisition proposal, (ii) participate
in any discussions or negotiations regarding, or furnish to any person any
non-public information with respect to any other acquisition proposal, (iii)
engage in discussions with any Person with respect to any other acquisition
proposal, except as to the existence of these provisions, (iv) approve, endorse
or recommend any other acquisition proposal or (v) enter into





--------------------------------------------------------------------------------

any letter of intent or similar document or any contract agreement or commitment
contemplating or otherwise relating to any other acquisition proposal.

VI.3

Notification of Adverse Change.  The Seller shall promptly notify the Company of
any material adverse change in the condition (financial or otherwise) of the
Seller.

VI.4

Consents and Approvals.  As soon as practicable after execution of this
Agreement, the Seller shall use its commercially reasonable efforts to obtain
any necessary consent, approval, authorization or order of, make any
registration or filing with or give notice to, any Regulatory Authority or
Person as is required to be obtained, made or given by the Seller to consummate
the transactions contemplated by this Agreement and the Collateral Documents.

VI.5

Notification of Certain Matters.  The Seller shall promptly notify the Company
of any fact, event, circumstance or action known to it that is reasonably likely
to cause the Seller to be unable to perform any of its covenants contained
herein or any condition precedent if not to be satisfied, or that, if known on
the date of this Agreement, would have been required to be disclosed to the
Company pursuant to this Agreement or the existence or occurrence of which would
cause the Seller’s representations or warranties under this Agreement not to be
correct and/or complete.  The Seller shall give prompt written notice to the
Company of any adverse development causing a breach of any of the
representations and warranties in ARTICLE IV.  

VI.6

The Seller Disclosure Schedule.  The Seller shall, from time to time prior to
Closing, supplement the Seller Disclosure Statement with additional information
that, if existing or known to it on the date of this Agreement, would have been
required to be included therein.  For purposes of determining the satisfaction
of any of the conditions to the obligations of the Company in the Seller
Disclosure Statement shall be deemed to include only (a) the information
contained therein on the date of delivery to the Company and (b) information
added to the Seller Disclosure Statement by written supplements delivered prior
to Closing by the Seller that (i) are accepted in writing by the Company or (ii)
reflect actions taken or events occurring after the date hereof and prior to
Closing.  

VI.7

Audited Financial Statements. Prior to Closing, the Seller shall provide the
Company with financial statements: two calendar years, 2013 and 2012, of audited
historical financial statements of the Seller and all subsidiaries, prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered thereby (except as may be indicated in the notes thereto), and
presenting fairly the financial condition of the Seller and its results of
operations as of the dates and for the periods indicated, subject only to normal
year-end adjustments (none of which will be material in amount) and the omission
of footnotes.

ARTICLE VII

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PARTIES

All obligations of the Seller Parties under this Agreement shall be subject to
the fulfillment at or prior to Closing of each of the following conditions, it
being understood that the Seller Parties may, in their sole discretion, to the
extent permitted by applicable Legal Requirements, waive any or all of such
conditions in whole or in part.





--------------------------------------------------------------------------------



VII.1

Accuracy of Representations.  All representations and warranties of the Company
contained in this Agreement, the Collateral Documents and any certificate
delivered by any of the Company at or prior to Closing shall be, if specifically
qualified by materiality, true in all respects and, if not so qualified, shall
be true in all material respects, in each case on and as of the Closing Date
with the same effect as if made on and as of the Closing Date, except for
representations and warranties expressly stated to be made as of the date of
this Agreement or as of another date other than the Closing Date and except for
changes contemplated or permitted by this Agreement.  The Company shall have
delivered to the Seller a certificate dated the Closing Date to the foregoing
effect.

VII.2

Covenants.  The Company shall, in all material respects, have performed and
complied with each of the covenants, obligations and agreements contained in
this Agreement and the Collateral Documents that are to be performed or complied
with by them at or prior to Closing.  The Company shall have delivered to the
Seller a certificate dated the Closing Date to the foregoing effect.

VII.3

Consents and Approvals.  All consents, approvals, permits, authorizations and
orders required to be obtained from, and all registrations, filings and notices
required to be made with or given to, any Regulatory Authority or Person as
provided herein.  

VII.4

Delivery of Documents.  The Company shall have delivered, or caused to be
delivered, to the Seller the following documents:

(i)

Certified copies of the Company articles of incorporation and bylaws and
certified resolutions of the board of directors of the Company authorizing the
execution of this Agreement and the Collateral Documents to which it is a party
and the consummation of the transactions contemplated hereby and thereby.

(ii)

Such other documents and instruments as the Seller may reasonably request: (A)
to evidence the accuracy of the Company’s representations and warranties under
this Agreement, the Collateral Documents and any documents, instruments or
certificates required to be delivered hereunder; (B) to evidence the performance
by the Company of, or the compliance by the Company with, any covenant,
obligation, condition and agreement to be performed or complied with by the
Company under this Agreement and the Collateral Documents; or (C) to otherwise
facilitate the consummation or performance of any of the transactions
contemplated by this Agreement and the Collateral Documents.

(iii)

Letters of resignation from the Company’s current officers and directors to be
effective upon the Closing.

(iv)

Board resolutions from the Company’s current directors appointing the designees
of the Seller to the Company’s board of directors.

VII.5

No Material Adverse Change.  Since the date hereof, there shall have been no
material adverse change in the Company Assets, the Company Business or the
financial condition or operations of the Company, taken as a whole.





--------------------------------------------------------------------------------

ARTICLE VIII

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY

All obligations of the Company under this Agreement shall be subject to the
fulfillment at or prior to Closing of the following conditions, it being
understood that the Company may, in its sole discretion, to the extent permitted
by applicable Legal Requirements, waive any or all of such conditions in whole
or in part.

VIII.1

Accuracy of Representations.  All representations and warranties of the Seller
contained in this Agreement and the Collateral Documents and any other document,
instrument or certificate delivered by any of the Seller at or prior to the
Closing shall be, if specifically qualified by materiality, true and correct in
all respects and, if not so qualified, shall be true and correct in all material
respects, in each case on and as of the Closing Date with the same effect as if
made on and as of the Closing Date, except for representations and warranties
expressly stated to be made as of the date of this Agreement or as of another
date other than the Closing Date and except for changes contemplated or
permitted by this Agreement.  The Seller shall have delivered to the Company a
certificate dated the Closing Date to the foregoing effect.

VIII.2

Covenants.  The Seller shall, in all material respects, have performed and
complied with each obligation, agreement, covenant and condition contained in
this Agreement and the Collateral Documents and required by this Agreement and
the Collateral Documents to be performed or complied with by the Seller at or
prior to Closing.  The Seller shall have delivered to the Company a certificate
dated the Closing Date to the foregoing effect.

VIII.3

Consents and Approvals.  All consents; approvals, authorizations and orders
required to be obtained from, and all registrations, filings and notices
required to be made with or given to, any Regulatory Authority or Person as
provided herein.  

VIII.4

Delivery of Documents.  The Seller, as applicable, shall have executed and
delivered, or caused to be executed and delivered, to the Company the following
documents:

Documents and instruments as the Company may reasonably request: (A) to evidence
the accuracy of the representations and warranties of the Seller under this
Agreement and the Collateral Documents and any documents, instruments or
certificates required to be delivered hereunder; (B) to evidence the performance
by the Seller of, or the compliance by the Seller with, any covenant,
obligation, condition and agreement to be performed or complied with by the
Seller under this Agreement and the Collateral Documents; or (C) to otherwise
facilitate the consummation or performance of any of the transactions
contemplated by this Agreement and the Collateral Documents, including:

VIII.5

No Material Adverse Change.  There shall have been no material adverse change in
the business, financial condition or operations of the Seller and its
Subsidiaries taken as a whole.

VIII.6

No Litigation.  No action, suit or proceeding shall be pending or threatened by
or before any Regulatory Authority and no Legal Requirement shall have been
enacted, promulgated or issued or deemed applicable to any of the transactions
contemplated by this





--------------------------------------------------------------------------------

Agreement and the Collateral Documents that would: (i) prevent consummation of
any of the transactions contemplated by this Agreement and the Collateral
Documents; (ii) cause any of the transactions contemplated by this Agreement and
the Collateral Documents to be rescinded following consummation; or (iii) have a
Material Adverse Effect on the Seller.

ARTICLE IX

INDEMNIFICATION

IX.1

Indemnification by the Company.  The Company shall indemnify, defend and hold
harmless (i) the Seller, (ii) each of the Seller’s assigns and successors in
interest to the Company Shares, and (iii) each of their respective shareholders,
members, partners, directors, officers, managers, employees, agents, attorneys
and representatives, from and against any and all Losses which may be incurred
or suffered by any such party and which may arise out of or result from any
breach of any material representation, warranty, covenant or agreement of the
Company contained in this Agreement.  All claims to be assorted hereunder must
be made for the first anniversary of the Closing.

IX.2

Indemnification by the Seller Parties.  The Seller Parties shall indemnify,
defend and hold harmless the Company and each of the Company Shareholders from
and against any and all Losses which may be incurred or suffered by any such
party hereto and which may arise out of or result from any breach of any
material representation, warranty, covenant or agreement of the Seller Parties
contained in this Agreement.  All claims to be assorted hereunder must be made
for the first anniversary of the Closing.

IX.3

Notice to Indemnifying Party.  If any party (the “Indemnified Party”) receives
notice of any claim or other commencement of any action or proceeding with
respect to which any other party (or parties) (the “Indemnifying Party”) is
obligated to provide indemnification pursuant to Sections 9.1 or 9.2, the
Indemnified Party shall promptly give the Indemnifying Party written notice
thereof, which notice shall specify in reasonable detail, if known, the amount
or an estimate of the amount of the liability arising here from and the basis of
the claim.  Such notice shall be a condition precedent to any liability of the
Indemnifying Party for indemnification hereunder, but the failure of the
Indemnified Party to give prompt notice of a claim shall not adversely affect
the Indemnified Party’s right to indemnification hereunder unless the defense of
that claim is materially prejudiced by such failure.  The Indemnified Party
shall not settle or compromise any claim by a third party for which it is
entitled to indemnification hereunder without the prior written consent of the
Indemnifying Party (which shall not be unreasonably withheld or delayed) unless
suit shall have been instituted against it and the Indemnifying Party shall not
have taken control of such suit after notification thereof as provided in
Section 9.4.

IX.4

Defense by Indemnifying Party.  In connection with any claim giving rise to
indemnity hereunder resulting from or arising out of any claim or legal
proceeding by a Person who is not a party to this Agreement, the Indemnifying
Party at its sole cost and expense may, upon written notice to the Indemnified
Party, assume the defense of any such claim or legal proceeding (i) if it
acknowledges to the Indemnified Party in writing its obligations to indemnify
the Indemnified Party with respect to all elements of such claim (subject to any
limitations on such liability contained in this Agreement) and (ii) if it
provides assurances, reasonably





--------------------------------------------------------------------------------

satisfactory to the Indemnified Party, that it will be financially able to
satisfy such claims in full if the same are decided adversely.  If the
Indemnifying Party assumes the defense of any such claim or legal proceeding, it
may use counsel of its choice to prosecute such defense, subject to the approval
of such counsel by the Indemnified Party, which approval shall not be
unreasonably withheld or delayed.  In this regard, Randall Lanham, Esq. is
hereby approved by the Seller as counsel to the Company (in its capacity as the
Indemnifying Party).  The Indemnified Party shall be entitled to participate in
(but not control) the defense of any such action, with its counsel and at its
own expense; provided, however, that if the Indemnified Party, in its sole
discretion, determines that there exists a conflict of interest between the
Indemnifying Party (or any constituent party thereof) and the Indemnified Party,
the Indemnified Party (or any constituent party thereof) shall have the right to
engage separate counsel, the reasonable costs and expenses of which shall be
paid by the Indemnified Party.  If the Indemnifying Party assumes the defense of
any such claim or legal proceeding, the Indemnifying Party shall take all steps
necessary to pursue the resolution thereof in a prompt and diligent manner.  The
Indemnifying Party shall be entitled to consent to a settlement of, or the
stipulation of any judgment arising from, any such claim or legal proceeding,
with the consent of the Indemnified Party, which consent shall not be
unreasonably withheld or delayed; provided, however, that no such consent shall
be required from the Indemnified Party if (i) the Indemnifying Party pays or
causes to be paid all Losses arising out of such settlement or judgment
concurrently with the effectiveness thereof (as well as all other Losses
theretofore incurred by the Indemnified Party which then remain unpaid or
unreimbursed), (ii) in the case of a settlement, the settlement is conditioned
upon a complete release by the claimant of the Indemnified Party and (iii) such
settlement or judgment does not require the encumbrance of any asset of the
Indemnified Party or impose any restriction upon its conduct of business.

ARTICLE X

TERMINATION

X.1

Termination.  This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned, at any time prior to it being fully
executed, or thereafter:

(a)

by mutual written agreement of the Seller, the Seller Parties and the Company
hereto duly authorized by action taken by or on behalf of their respective
Boards of Directors; or

(b)

by either the Company or the Seller upon notification to the non-terminating
party by the terminating party:

(i)

if the terminating party is not in material breach of its obligations under this
Agreement and there has been a material breach of any representation, warranty,
covenant or agreement on the part of the non-terminating party set forth in this
Agreement such that the conditions will not be satisfied; provided, however,
that if such breach is curable by the non-terminating party and such cure is
reasonably likely to be completed prior to the date specified in Section
10.1(b)(i), then, for so long as the non-terminating party continues to use





--------------------------------------------------------------------------------

commercially reasonable efforts to effect and cure, the terminating party may
not terminate pursuant to this Section 10.1(b)(i); or

(ii)

if any court of competent jurisdiction or other competent Governmental or
Regulatory Authority shall have issued an order making illegal or otherwise
permanently restricting, preventing or otherwise prohibiting the Share Exchange
and such order shall have become final; or

(iii)

for any reason, or no reason, if the Agreement and the Exchange

have not been consummated on or before December 31, 2014.




(c)

Effect of Termination.  If this Agreement is validly terminated by either the
Company or the Seller pursuant to Section 10.1, this Agreement will forthwith
become null and void and there will be no liability or obligation on the part of
the parties hereto, except that nothing contained herein shall relieve any party
hereto from liability for willful breach of its representations, warranties,
covenants or agreements contained in this Agreement.

ARTICLE XI

MISCELLANEOUS

XI.1

Parties Obligated and Benefited.  This Agreement shall be binding upon the
Parties and their respective successors by operation of law and shall inure
solely to the benefit of the Parties and their respective successors by
operation of law, and no other Person shall be entitled to any of the benefits
conferred by this Agreement.  Without the prior written consent of the other
Party, no Party may assign this Agreement or the Collateral Documents or any of
its rights or interests or delegate any of its duties under this Agreement or
the Collateral Documents.

XI.2

Publicity.  The initial press release shall be a joint press release and
thereafter the Company and the Seller each shall consult with each other prior
to issuing any press releases or otherwise making public announcements with
respect to the Share Exchange and the other transactions contemplated by this
Agreement and prior to making any filings with any third party and/or any
Regulatory Authorities (including any national securities inter dealer quotation
service) with respect thereto, except as may be required by law or by
obligations pursuant to any listing agreement with or rules of any national
securities inter dealer quotation service.

XI.3

Notices.  Any notices and other communications required or permitted hereunder
shall be in writing and shall be effective upon delivery by hand or upon receipt
if sent by certified or registered mail (postage prepaid and return receipt
requested) or by a nationally recognized overnight courier service
(appropriately marked for overnight delivery) or upon transmission if sent by
telex or facsimile (with request for immediate confirmation of receipt in a
manner customary for communications of such respective type and with physical
delivery of the communication being made by one or the other means specified in
this Section as promptly as practicable thereafter).  Notices shall be addressed
as follows:

If to the Seller to:

Randall J. Lanham, Esq.





--------------------------------------------------------------------------------





 

28562 Oso Parkway, Unit D

Rancho Santa Margarita, CA 92688





--------------------------------------------------------------------------------




If to the Company to:   Randall Goulding, Esq.

 

Securities Counselors, Inc.

 

1333 Sprucewood Deerfield, IL 60015

 

 

Any Party may change the address to which notices are required to be sent by
giving notice of such change in the manner provided in this Section.

XI.4

Attorneys’ Fees.  In the event of any action or suit based upon or arising out
of any alleged breach by any Party of any representation, warranty, covenant or
agreement contained in this Agreement or the Collateral Documents, the
prevailing Party shall be entitled to recover reasonable attorneys’ fees and
other costs of such action or suit from the other Party.

XI.5

Headings.  The Article and Section headings of this Agreement are for
convenience only and shall not constitute a part of this Agreement or in any way
affect the meaning or interpretation thereof.

XI.6

Choice of Law.  This Agreement and the rights of the Parties under it shall be
governed by and construed in all respects in accordance with the laws of the
State of Colorado, without giving effect to any choice of law provision or rule
(whether of the State of California or any other jurisdiction that would cause
the application of the laws of any jurisdiction other than the State of
Colorado).

XI.7

Rights Cumulative.  All rights and remedies of each of the Parties under this
Agreement shall be cumulative, and the exercise of one or more rights or
remedies shall not preclude the exercise of any other right or remedy available
under this Agreement or applicable law.

XI.8

Further Actions.  The Parties shall execute and deliver to each other, from time
to time at or after Closing, for no additional consideration and at no
additional cost to the requesting party, such further assignments, certificates,
instruments, records, or other documents, assurances or things as may be
reasonably necessary to give full effect to this Agreement and to allow each
party fully to enjoy and exercise the rights accorded and acquired by it under
this Agreement.

XI.9

Time of the Essence.  Time is of the essence under this Agreement.  If the last
day permitted for the giving of any notice or the performance of any act
required or permitted under this Agreement falls on a day which is not a
Business Day, the time for the giving of such notice or the performance of such
act shall be extended to the next succeeding Business Day.

XI.10

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

XI.11

Entire Agreement.  This Agreement (including the Exhibits, the Company
Disclosure Statement, the Seller Disclosure Statement and any other documents,
instruments and





--------------------------------------------------------------------------------

certificates referred to herein, which are incorporated in and constitute a part
of this Agreement) contains the entire agreement of the Parties.  

XI.12

Survival of Representations and Covenants.  Notwithstanding any right of the
Seller to fully investigate the affairs of the Company and notwithstanding any
knowledge of facts determined or determinable by the Seller pursuant to such
investigation or right of investigation, the Seller shall have the right to rely
fully upon the representations, warranties, covenants and agreements of the
Company contained in this Agreement.  Each representation, warranty, covenant
and agreement of the Company contained herein shall survive the execution and
delivery of this Agreement and the Closing and shall thereafter terminate and
expire on the first anniversary of the Closing Date unless, prior to such date,
the Seller has delivered to the Company Shareholders a written notice of a claim
with respect to such representation, warranty, covenant or agreement.

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first above written.




Dated:

July 31, 2014
















Goldstar North American Mining, Inc.







By:_______________________

Name:  Craig Parkinson

Title: Chief Executive Officer







XFormity Technologies, Inc.







By:_______________________

Name: Sheldon Drobny

Title:  Chief Executive Officer







The Seller Parties:

 

 

By:_______________________                               
By:_______________________

Name: John Hansel Esq.                                             Name: Joseph
Bonocore




 





--------------------------------------------------------------------------------

 

By:_______________________                               
By:_______________________       

Name: Richard Ziminski                                             Name: Owen
Meals




 

 

By:_______________________                               
By:_______________________       

Name: Matthew Hay                                                  Name: Craig
Parkinson




 

 

By:_______________________                               
By:_______________________       

Name: Mike Jones                                                      Name: Mike
Showers




 

 

By:_______________________                               
By:_______________________       

Name: Gold Miner's Ventures, Inc.,                           Name: Spencer
Showers

by:  John Hansel Esq., President






















































